The principal questions in this case arise upon the defendant's exception to the charge that if the defendant, with a view of obtaining the payment of the debt owing to him by Doolittle, or Doolittle and Carle, purchased all the lumber and paid the thirteen hundred dollars with knowledge of the plaintiff's interest, and with knowledge that Doolittle wanted the thirteen hundred dollars to pay his own debt, and intended so to use it, and not to use it in paying the plaintiff, the defendant is not protected, and the plaintiff may recover.
The proposition was excepted to, as laying down an erroneous rule, and also on the ground that there is no evidence that the defendant had such knowledge sufficient to warrant the submission of that question to the jury. The two points may be considered together.
The defendant's counsel argues that as the sale was one which Doolittle, as the factor of the plaintiff, had the right to make, the title passed to the defendant, even if his agent knew that Doolittle did not intend to account to his principal, *Page 235 
and it was therefore error to instruct the jury that knowledge by the defendant's agent that Doolittle intended to apply the money in payment of his own debt vitiated the sale.
It is undoubtedly true, as a general proposition, that a purchaser in such case is under no obligation to follow the money paid in the hands of the factor, and see that it reaches the principal; but in view of the special circumstances established by the uncontradicted evidence in this case; the charge was not erroneous.
The purchaser was a creditor of Doolittle, and of Doolittle and his partner, to the amount of nearly four thousand dollars. Doolittle resided in Broome county, but in the year 1858 he was engaged in the business of selling lumber in the cities of New York and Brooklyn. In December of that year the creditor, who lived in Allegany county, sent an agent to New York to get pay of Doolittle. A negotiation ensued, lasting a week or ten days, during which the agent offered to buy Doolittle's lumber, including the lumber in question, to pay the debt. The verdict establishes that the agent knew of the plaintiff's interest in the lumber. Notwithstanding the agent testified that he was not apprehensive that Doolittle was in failing circumstances, yet the testimony shows, without dispute, that Doolittle was in need of money and embarrassed in his business, and the agent knew it. It was a condition of the sale that the defendant should advance thirteen hundred dollars in money to enable Doolittle to pay a memorandum check which he was obliged to meet on the very day of the sale. The defendant's counsel has suggested that there is no evidence that the check was made by Doolittle, or, if made by him, that it was on his own account; but as it appears that he regarded himself legally bound to pay it, the presumption is, in the absence of proof to the contrary, that the check was made by himself, and for his own debt. Still another debt, owing by Doolittle, amounting to two hundred dollars, was assumed by the defendant's agent, in part payment of the purchase price of the lumber. The balance was applied on the debts owing to the defendant, but was not enough to pay them in full. In addition to this conclusive evidence *Page 236 
that Doolittle was in debt, and that his debts were pressing him, it appeared that he owed for the rent of the dock in Brooklyn on which the plaintiff's lumber was piled, and that during the negotiation with the defendant's agent he offered a third person a bonus of fifty dollars to sell the lumber for him. These facts were known by the agent; indeed, it was from the latter circumstance that he learned that Doolittle had the Brooklyn lumber for sale. It also appeared that, during the negotiation, Doolittle and the agent talked about the prospect of the plaintiff getting his pay if the defendant should purchase the lumber and pay for it as proposed, and as the strongest assurance that could be entertained on that subject, Doolittle expressed the opinion that there was enough owing to him by Weydell  Co. to pay the plaintiff, and that if not enough from that source, he thought he could make it up. What were the pecuniary circumstances of Weydell  Co., or how much they owed to Doolittle, does not further appear. Under these circumstances, if Doolittle intended to apply the thirteen hundred dollars to his own debt, leaving the plaintiff to rely on Doolittle's general responsibility, and the defendant or his agent had knowledge of such intention at the time of the purchase, the instruction to the jury was correct. The transaction, in short, was this: The defendant made the purchase and paid one-third of the price in cash, to save a debt of twice that amount, owing by the factor; the factor made the sale, and consented that the defendant's debt against him should be paid thereby, in order to raise money to pay his indebtedness to other persons of less than half the amount owing to the defendant; and each of the parties intended that the plaintiff, whose property was thus used by them in the transaction for their own interest, should receive no part of its avails, but should be turned over to the responsibility of a person embarrassed and pressed by his debts, as the transaction itself shows Doolittle to have been. The parties may not have actually designed to cheat the plaintiff out of his pay; they may have expected that Doolittle would ultimately overcome his embarrassments, and be able to respond; yet the fact cannot be disguised that, by the *Page 237 
transaction, the defendant possessed himself of the plaintiff's property, knowing that the latter would get in exchange for it, not the proceeds of the sale, to which he was entitled at the time of the sale, but merely the chance of being able to collect of Doolittle, who was then embarrassed, as the defendant knew, and to whom the defendant was unwilling to give further credit and forbearance. The defendant cannot be regarded as a purchaser in good faith.
The judgment should be affirmed.
All the judges concurring
Judgment affirmed. *Page 238